572 S.E.2d 789 (2002)
356 N.C. 439
STATE of North Carolina
v.
Nathan Wayne BOWIE.
No. 50A93-2.
Supreme Court of North Carolina.
November 21, 2002.
Alexander Charns, Durham, Steven R. Edelstein, Raleigh, for Bowie.
William B. Crumpler, Assistant Attorney General, David Flaherty, Jr., District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant in this matter for a writ of-certiorari to review the order of the Superior Court, Catawba County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 21st day of November 2002."